Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
              A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/21 has been entered.  Claims 1-3, 6, 8-11, 13 and 14 remain pending in the application. 

Examiner’s reasons for allowance
Claims 1-3, 6, 8-11, 13 and 14 are allowed over prior art of record.
	The following is an examiner's statement of reasons for allowance: 
In Claim 1, the closest prior art of record US 20180356581 teaches “ a backlight module comprising: a light guide plate having a light incident side and an opposite side opposite the light incident side, the light incident side being provided with a light incident surface, the opposite side being provided with an opposite surface, and the light guide plate having a light exit surface and a bottom surface opposite the light exit surface, wherein each of the light exit surface and the bottom surface is connected between the light incident 

In Claim 11, the closest prior art of record US 20180356581 teaches “a backlight module, comprising: a light guide plate having a light incident surface, an opposite surface opposite the light incident surface,  a light exit surface connected between the light incident surface and the opposite surface, and a bottom surface opposite the light 
 Claims 2-3, 6, 8-10, 13 and 14 are allowable because of their dependency status from claims 1 and 11.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Fatima N Farokhrooz/
Examiner, Art Unit 2875